DETAILED ACTION
The amendment filed 12/14/2020 is acknowledged and has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
Claims 1, 2, 4-6, 8-10, 21-22, 24, 28-29, 31, 33-35, 39-40 are pending.
Claims 24, 29 and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2020.
Claims 1, 2, 4-6, 8-10, 21-22, 26, 28, 33-35, 39-40 are examined herein as they read on the elected subject matter.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figure 5 and Figure 13. 

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
It is noted that the application must be corrected to be in compliance with 37 CFR 1.821(c) in response to this action.  A submission which fails to correct the error will not be responsive to this action (i.e., the submission will be non-responsive).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-10, 21, 22, 26, 28, 34, 33-35, 39-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
To satisfy the written description requirement, MPEP §2163 states, in part “…a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”   Moreover, the written description requirement for a genus may be satisfied through sufficient description of 
Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The claims are now drawn to antiviral agents that restrict the replication of ZIKV in a cell wherein the agents are PMOs comprising an antisense sequence to a portion of a genome of a strain of ZIKV, wherein the portion of the genome comprises a 5’ portion including the 5’UTR untranslated region (UTR) or a 3’ portion including the 3’ UTR (see claim 1).  Accordingly, the claims encompass a genus of PMOs comprising an antisense sequence to a portion comprising the 5’ UTR or 3’ UTR of a genome of any strain of ZIKV, wherein the PMOs have the ability to restrict replication the ZIKV in a cell.  Thus, in their broadest embodiments, the claims encompass a myriad of possible PMO molecules, including PMOs of varying size lengths and having varying degrees of complementarity to a UTR target sequence wherein the UTR target sequence can be a sequence of any ZIKV strain.
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what does not 
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
While the claims include functional language that apparently limits the PMOs to those that restrict replication of ZIKV in a cell, the specification does not teach one of skill in the art how to distinguish PMOs that restrict replication from those that do not.  That is, the specification does not teach any structure/function relationship such that one of skill in the art at the time the application was filed could envision the structure of all PMO molecules encompassed by the claims.  The fact that it may be possible to screen, assay, or evaluate PMO molecules targeted to ZIKV genomic sequence to determine whether or not they restrict ZIKV replication is not the standard; what is needed is a description of the identifying features of the PMO molecules themselves.  The specification fails to provide sufficient description or guidance that would allow one of skill to distinguish the functional species of the claimed genus (i.e., the PMOs which would restrict replication of ZIKV in a cell) from the non-functional members (i.e., those which would not restrict replication of ZIKV in a cell) without empirical 
It is acknowledged that the application does describe two specific PMO molecules: PMOs where (i) the antisense sequence comprises SEQ ID NO: 3 (which is also a sequence that is perfectly complementary to SEQ ID NO: 2), (ii) the antisense sequence comprises SEQ ID NO: 5 (which is also a sequence that is perfectly complementary to SEQ ID NO: 4). Limiting the genus to either one (or both) of these two specific PMO agents would obviate this rejection.  That is, limiting the claims such that the PMO has an antisense sequence that comprises SEQ ID NO: 3 (the elected species) or comprises SEQID NO: 5, would obviate the rejection.
It is noted that claim 22 limits the PMO to one where the antisense sequence has at least 80% identity with SEQ ID NO: 3.  However, the specification does not describe which 20% can be changed such that the ability to restrict replication of ZIKV is retained.  That is, it is not readily apparent which variant PMOs that have a sequence identity less than 100% with SEQ ID NO: 3 has the required function and which ones do not. 
The limited disclosure of the specification in view of the vast genus of PMO molecules encompassed by the claims does not adequately describe the entire genus of PMO molecules encompassed by the claims.
MPEP §2163 states, in part: “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”
Applicant is reminded that the written description requirement is separate and distinct from the enablement requirement. In re Barker, 559 F.2d 588, 194 USPQ 470 (CCPA 1977), cert. denied, 434 U.S. 1064 (1978); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991).
As indicated above, limiting the claims such that the PMO has an antisense sequence that comprises SEQ ID NO: 3 (the elected species) or comprises SEQID NO: 5, would obviate the rejection.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues that in view of the amendment to the claims which further limits the structural features of the PMOs to those having an antisense sequence to a portion including the 5’ UTR or 3’ UTR, the specification makes evident that Applicant has possession of the subject matter of claim 1.  Applicant asserts that the specification describes a structure/function relationship such that on of skill in the art at the time of invention could have concluded that Apllicant was in possession of the claimed genus of PMOs because the specification indicates that the interaction between the 5’ and 3’ UTRs are believed to be critical for viral RNA replication (referring to para. [0050]).  Applicant contends that this demonstrates a direct relationship between the function of the claimed PMO (restricts replication) and its structure (complementary to either the 5’ or 3’ UTR).

Therefore, Applicant’s arguments are not persuasive.
It is noted that, as indicated above, limiting the claims such that the PMO has an antisense sequence that comprises SEQ ID NO: 3 (the elected species) or comprises SEQID NO: 5, would obviate the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635